Exhibit 10.61

AGREEMENT OF SUBLEASE

THIS AGREEMENT OF SUBLEASE (this “Sublease”) is made and entered into as of
September 22, 2011 by and between TIMEC COMPANY INC., a Delaware corporation,
with an address at 16941 Keegan Avenue, Carson, CA 90746 (“Sublandlord”), and
U.S. AUTO PARTS NETWORK, INC., a Delaware corporation, with an address at 17150
South Margay Avenue, Carson, CA 90746 (“Subtenant”).

BACKGROUND

A. Sublandlord has entered into a lease with Microtek Lab, Inc., a California
corporation (“Landlord”) dated August 24, 2009, as amended by that certain First
Amendment of Lease and Consent to Sublease dated on or about the date of this
Sublease (as so amended, herein referred to as the “Lease”), for certain office
space consisting of an entire 2-story office building containing approximately
50,000 rentable square feet of space (collectively the “Demised Premises”),
being located on approximately three (3) acres of land and having an address of
16941 Keegan Avenue, Carson, CA 90746 (the “Building”). A true and correct copy
of the Lease, from which certain business terms irrelevant to this Sublease have
been excised, is attached hereto as Exhibit B and hereby made a part hereof.

B. Subtenant desires to sublease from Sublandlord a portion of the Demised
Premises consisting of approximately 25,000 rentable square feet of space on the
second (2nd) floor of the Building, as shown on the floor plan attached hereto
as Exhibit A and hereby made a part hereof (the “Sublet Premises”) and
Sublandlord is agreeable to the making of such sublease on the terms and
conditions hereinafter set forth.

AGREEMENT

NOW, THEREFORE, in consideration of the rents herein reserved and the covenants
hereinafter expressed, and intending to be legally bound, Sublandlord and
Subtenant agree as follows:

1. Sublease; Term; Renewal Options; Sublandlord’s Termination Right.

1.1 Sublandlord hereby demises and sublets to Subtenant, who hereby subleases
and takes from Sublandlord, the Sublet Premises for a term (the “Term”)
beginning on the date on which Sublandlord delivers written notice to Subtenant
that the Sublet Premises has been vacated by Sublandlord’s employees (the
“Sublease Commencement Date”) and ending (unless sooner terminated in accordance
with the terms of this Sublease or the Lease) on (a) if the Sublease
Commencement Date falls on or before the 15th day of a calendar month, the last
day of the sixtieth (60th) consecutive calendar month thereafter, or (b) if the
Sublease Commencement Date falls after the 15th day of a calendar month, the
last day of the sixty-first (61st) consecutive calendar month thereafter (the
“Sublease Termination



--------------------------------------------------------------------------------

Date”). Sublandlord presently estimates that the Sublease Commencement Date will
occur on or about the sixtieth (60th) day after the date of full execution of
this Sublease.

1.2 First Renewal Option. Subtenant is hereby granted the option to extend the
Term of this Sublease, with respect to all of the Sublet Premises as then
constituted, in “as-is” condition, for one (1) consecutive additional period of
one (1) year commencing on the day following the Sublease Termination Date (the
“First Renewal Term”), on the following terms and conditions:

(i) No Event of Default shall exist, either at the time of Subtenant’s giving of
its renewal notice to Sublandlord or at the commencement of the First Renewal
Term (unless Sublandlord elects, in its sole discretion, to waive such
condition);

(ii) Sublandlord shall have made a good faith determination that Subtenant
remains creditworthy;

(iii) Subtenant shall not have previously assigned this Sublease or sublet all
or any portion of the Sublet Premises (except to a Related Party, as hereinafter
defined);

(iv) Subtenant shall have delivered to Sublandlord written notice of Subtenant’s
election to exercise this option (the “First Renewal Notice”) not less than 240
days nor more than 395 days prior to the Sublease Termination Date (time being
of the essence, and Subtenant’s failure to timely deliver such renewal notice
being agreed to constitute Subtenant’s irrevocable waiver of this renewal
option); and

(v) all Sublease terms for the First Renewal Term shall be the same as specified
for the initial Term of this Sublease, except that (a) there shall be no further
option to renew or extend the Term of this Sublease except as provided under
Section 1.3 hereof, (b) there shall be no allowances or inducements payable by
Sublandlord during the First Renewal Term, and (c) Base Rent payable during the
First Renewal Term shall be agreed upon by the parties in good faith
negotiations commencing with reasonable promptness after Sublandlord’s receipt
of the First Renewal Notice; provided, however, that if the parties have not
agreed in writing as to the rate or rates of Base Rent that will be payable
during the First Renewal Term within ninety (90) days after Sublandlord’s
receipt of the First Renewal Notice, then Sublandlord may terminate such
negotiations by written notice delivered to Subtenant on or after that date and
prior to the parties’ execution of such written agreement confirming the Base
Rent, whereupon Subtenant’s election to extend the Term for the First Renewal
Term shall be null and void and the Term shall expire on the Sublease
Termination Date.

1.3 Second Renewal Option. Provided that Subtenant timely exercises its option
for the First Renewal Term, Subtenant is hereby also granted the option to
extend the Term of this Sublease, with respect to all of the Sublet Premises as
then constituted, in “as-is” condition, for one (1)

 

2



--------------------------------------------------------------------------------

consecutive additional period commencing on the day following the last day of
the First Renewal Term and ending on January 24, 2020 (the “Second Renewal
Term”), on the following terms and conditions:

(i) No Event of Default shall exist, either at the time of Subtenant’s giving of
its renewal notice to Sublandlord or at the commencement of the Second Renewal
Term (unless Sublandlord elects, in its sole discretion, to waive such
condition);

(ii) Sublandlord shall have made a good faith determination that Subtenant
remains creditworthy;

(iii) Subtenant shall not have previously assigned this Sublease or sublet all
or any portion of the Sublet Premises (except to a Related Party);

(iv) Subtenant shall have delivered to Sublandlord written notice of Subtenant’s
election to exercise this option (the “Second Renewal Notice”) not less than 240
days nor more than 395 days prior to the last day of the First Renewal Term
(time being of the essence, and Subtenant’s failure to timely deliver the Second
Renewal Notice being agreed to constitute Subtenant’s irrevocable waiver of this
renewal option); and

(v) all Sublease terms for the Second Renewal Term shall be the same as
specified for the First Renewal Term of this Sublease, except that (a) there
shall be no further option to renew or extend the Term of this Sublease,
(b) there shall be no allowances or inducements payable by Sublandlord during
the Second Renewal Term, and (c) Base Rent payable during the Second Renewal
Term shall be agreed upon by the parties in good faith negotiations commencing
with reasonable promptness after Sublandlord’s receipt of the Second Renewal
Notice; provided, however, that if the parties have not agreed in writing as to
the rate or rates of Base Rent that will be payable during the Second Renewal
Term within ninety (90) days after Sublandlord’s receipt of the Second Renewal
Notice, then Sublandlord may terminate such negotiations by written notice
delivered to Subtenant on or after that date and prior to the parties’ execution
of such written agreement confirming the Base Rent, whereupon Subtenant’s
election to extend the Term for the Second Renewal Term shall be null and void
and the Term shall expire on the last day of the First Renewal Term; and

(vi) Sublandlord and Subtenant shall promptly execute and deliver to one another
an amendment to this Sublease, in reasonable form prepared by Sublandlord and
acceptable to Subtenant in its reasonable discretion, confirming Subtenant’s
exercise of its option hereunder and the Base Rent payable during the Second
Renewal Term. Notwithstanding anything to the contrary contained in this
Section 1.3, the failure of the parties to execute such amendment shall not be
deemed to rescind Subtenant’s notice of its exercise of the Second Renewal
Option, and Subtenant shall remain bound by the terms of this Section 1.3.

 

3



--------------------------------------------------------------------------------

1.4 Sublandlord’s Termination Right. Notwithstanding anything to the contrary
elsewhere contained in this Sublease, Subtenant hereby grants to Sublandlord the
right and option to terminate this Sublease on the terms and conditions herein
set forth. Solely in the event that the Building is sold at any time during the
Term hereof, as the same may be extended or renewed, and the new owner of the
Building has requested that Sublandlord agree to the premature termination of
the Lease, Sublandlord shall have the right, exercisable by delivery of written
notice of termination to Subtenant, to unilaterally terminate this Sublease
effective as of a date to be stated in such notice of termination (the “End
Date”), which End Date shall not be earlier than the one hundred eightieth
(180th) day after the date on which Subtenant receives such notice. Upon
Sublandlord’s timely exercise of this option, the Term shall end at 11:59 p.m.
on the End Date and Subtenant shall vacate the Sublet Premises on or before the
End Date, leaving same in the condition required under the terms of this
Sublease and all Rent will be adjusted as of the End Date. On or before the End
Date, Sublandlord shall pay to Subtenant the sum of Two Hundred Thousand Dollars
($200,000.00), which Subtenant acknowledges to be full, fair and sufficient
consideration for the termination option herein granted to Sublandlord.

1.5 Subtenant’s Option to Terminate. Subtenant shall have the right and option
to terminate this Sublease on the terms and subject to the conditions herein set
forth (the “Termination Option”) effective as of the last day of the
forty-second (42nd) consecutive calendar month after the month in which the
Sublease Commencement Date occurs (the “End Date”), by delivery of written
notice of termination to Sublandlord not later than six (6) months prior to the
End Date (time being of the essence). Subtenant’s notice exercising the
Termination Option shall be irrevocable and, in order to be valid, must be
accompanied by Subtenant’s good bank check for the “Termination Fee” (as defined
below). In calculating the Termination Fee, it will be assumed that the
“Sublease Costs” (as defined below) were financed at a fixed interest rate of
ten percent (10%) per annum with a sixty (60) month self-amortizing loan paid in
sixty (60) equal monthly installments commencing on with a payment due on the
Sublease Commencement Date, and the “Termination Fee” will be the sum of (a) the
principal balance that would remain outstanding under that loan following
payment of the forty-second (42nd) of such monthly installments plus (b) One
Hundred Thousand Dollars ($100,000.00). The term “Sublease Costs” means the sum
of the following: (i) the Abated Rent (defined in Section 4(a) hereof) and
(ii) all leasing commissions paid by Sublandlord in connection with this
Sublease. Notwithstanding anything to the contrary herein set forth, at
Sublandlord’s option Subtenant’s termination of this Sublease pursuant to this
Section 1.5 shall be ineffective if an Event of Default exists either at the
time of Subtenant’s exercise of the Termination Option or at the End Date.
Failure of Subtenant to timely exercise the Termination Option (“exercise”
meaning both the giving of the requisite notice and the payment in full of the

 

4



--------------------------------------------------------------------------------

Termination Fee) shall constitute Subtenant’s irrevocable waiver of its right to
exercise the Termination Option.

1.6 Subtenant’s Right of First Offer. Provided that no Event of Default then
exists under this Sublease, in the event that Sublandlord desires to sublease
the first floor of the Demised Premises (the “First Floor”) at any time during
the Term, the First Renewal Term or the Second Renewal Term, Sublandlord shall
give Subtenant written notice thereof (“Sublandlord’s Notice”), whereupon
Subtenant may elect to commence negotiations with Sublandlord respecting the
terms of Subtenant’s possible sublease of the First Floor, which terms shall
reasonably reflect the current sublease market conditions in comparable
buildings in the vicinity of the Building at that time (taking into account all
appropriate factors), by delivering written notice to Sublandlord stating
Subtenant’s desire to do so (“Subtenant’s Election Notice”). Subtenant’s
Election Notice must be delivered to Sublandlord within ten (10) business days
after Subtenant receives Sublandlord’s Notice (time being of the essence) or
Subtenant shall be deemed to have irrevocably waived its rights under this
Section 1.6. Upon receipt of Subtenant’s Election Notice, the parties shall
negotiate the terms of the proposed sublease in good faith; provided, however,
if the parties have not executed a sublease respecting the First Floor within
ninety (90) days after Sublandlord’s receipt of Subtenant’s Election Notice,
then Sublandlord may terminate negotiations with Subtenant by written notice
delivered to Subtenant on or after that date and prior to the parties’ execution
of such sublease, whereupon Subtenant’s rights under this Section 1.6 shall be
null and void. Subtenant acknowledges and agrees that any sublease executed by
the parties pursuant to the right of first offer herein granted shall be subject
to Landlord’s approval, and each such sublease shall contain a provision
substantially identical to Section 17 of this Sublease. Landlord’s approval of
this Sublease and the right of first offer herein set forth does not constitute
Landlord’s approval of any sublease entered into pursuant to this right of first
offer.

2. Confirmation. After the Sublease Commencement Date, at the option of either
party the parties will execute and deliver to one another a writing in
reasonable form that confirms both the Sublease Commencement Date and the
Sublease Termination Date.

3. Use; Maximum Occupancy. Subtenant shall not use the Sublet Premises for any
purposes other than general and executive offices. Subtenant shall not permit
the Sublet Premises to be occupied by more than 125 persons at any time.

4. Rent. Subtenant shall pay to Sublandlord during the Term an annual rental
equal to the sum of the following (the following sums, together with all other
sums payable by Subtenant under the terms of this Sublease, being herein
collectively referred to as “Rent”):

 

5



--------------------------------------------------------------------------------

(a) Base Rent. Annual base rent (“Base Rent”) in the following sums (as used in
the following chart, “SCD” means “Sublease Commencement Date” and “STD” means
“Sublease Termination Date”):

 

First 12 months after SCD

   $150,000.00 per annum; $12,500.00 per month

Months 13 through 24 after SCD

   $165,000.00 per annum; $13,750.00 per month

Month 25 through 36 after SCD

   $183,000.00 per annum; $15,250.00 per month

Months 37 through 48 after SCD

   $201,300.00 per annum; $16,775.00 per month

Months 49 after SCD through STD

   $221,430.00 per annum; $18,452.50 per month

Subtenant agrees to pay to Sublandlord equal monthly installments of the Base
Rent at Sublandlord’s address stated above, or such other address of which
Sublandlord may from time to time notify Subtenant. Such monthly installments
shall be payable in advance, on or before the first (1st) day of each calendar
month (without offset, deduction, notice or demand except as otherwise set forth
in the Lease or this Sublease) commencing as of the Sublease Commencement Date.
Rent for any fractional month at the beginning or end of the Sublease Term shall
be prorated based on actual days. Notwithstanding the foregoing,
(a) simultaneously with Subtenant’s execution and delivery of this Sublease,
Subtenant shall pay the first full month’s Base Rent payable during the Term,
and (b) no Base Rent shall be payable or otherwise accrue hereunder on account
of the first (1st) full calendar month after the Sublease Commencement Date, the
eleventh (11th) full calendar month after the Sublease Commencement Date or the
twelfth (12th) full calendar month after the Sublease Commencement Date (such
abated Base Rent is herein referred to as the “Abated Rent”).

(b) Additional Rent. Subtenant shall pay to Sublandlord on the first day of each
month during the Term, at the office of Sublandlord or at such other place as
Sublandlord may designate, concurrent with Subtenant’s payment of Base Rent
(without regard to any abatement of Base Rent above provided), and without
demand, offset or deduction, the sum of $10,000.00 per month (the “Additional
Rent”), as payment in full to Sublandlord of Subtenant’s share of the following
sums payable by Sublandlord under the terms of the Lease:

(i) all sums payable by Sublandlord on account of its maintenance and repair
obligations under Section 7.1(a) of the Lease; provided, however, that (A) if
any of such costs are attributable solely to office space within the Demised
Premises solely occupied by Sublandlord’s employees, Sublandlord shall pay 100%
thereof, and (B) if any of such costs are attributable solely to a portion or
portions of the Demised Premises entirely included within the Sublet Premises,
Subtenant shall pay 100% thereof;

 

6



--------------------------------------------------------------------------------

(ii) all sums payable by Sublandlord on account of service contracts maintained
by Sublandlord pursuant to Section 7.1(b) of the Lease;

(iii) Lessee’s Capital Item Reimbursement Obligation payable pursuant to
Section 7.1(d) of the Lease;

(iv) Real Property Taxes payable pursuant to Section 10.2 of the Lease
(Subtenant agrees that it shall have no right to contest Real Property Taxes
pursuant to Section 65 of the Addendum attached to the Lease);

(v) all sums payable by Sublandlord on account of utilities under Section 11 of
the Lease (provided, that (A) if any of such costs are separately submetered and
attributable solely to office space within the Demised Premises solely occupied
by Sublandlord’s employees, Sublandlord shall pay 100% thereof, and (B) if any
of such costs are separately submetered and attributable solely to a portion or
portions of the Demised Premises entirely included within the Sublet Premises,
Subtenant shall pay 100% thereof); and

(vi) Lessor’s insurance premiums payable pursuant to Section 8.1 of the Lease.

(c) Furniture Rent. Subtenant shall have the use of certain furniture contained
within the Sublet premises pursuant to the following terms:

(i) In addition to the Base Rent and all other Rent obligations of Subtenant
pursuant to this Sublease, Sublandlord hereby leases to Subtenant and Subtenant
hereby rents from Sublandlord, for the Term, (A) those certain items of
furniture owned by Sublandlord and located in the Sublet Premises as of the
Sublease Commencement Date (the “Sublandlord Furniture”), and (B) those certain
items of furniture owned by Landlord and located in the Sublet Premises as of
the Sublease Commencement Date (the “Landlord Furniture”). The parties will
perform an inventory of the Sublandlord Furniture and the Landlord Furniture
(collectively, the “Furniture”) promptly after execution of this Sublease. The
inventory of the Sublandlord Furniture will be attached to this Sublease as
Exhibit C and incorporated into this Sublease by reference. The inventory of the
Landlord Furniture will be attached to this Sublease as Exhibit D and
incorporated into this Sublease by reference. Subtenant receives no right of
ownership in the Furniture by virtue of Subtenant’s use of the Furniture; the
Furniture will not be deemed Subtenant’s Personal Property.

(ii) Subtenant shall pay to Sublandlord on the first day of each month during
the Term, concurrent with Subtenant’s payment of Base Rent (without regard to
any abatement of Base Rent above provided), without demand, offset or deduction
, the sum of $400.00 per month as Rent for the Sublandlord Furniture and $100.00
per month as Rent for the Landlord Furniture (the “Furniture Rent”).

 

7



--------------------------------------------------------------------------------

(iii) The Sublandlord Furniture shall be returned to Sublandlord in good
condition upon termination of the Term, subject to reasonable wear and tear.

(iii) At the end of the Term (or any extension of the Term or termination of
this Sublease), Subtenant will deliver the Furniture to Sublandlord in the
condition it was received on the date of occupancy, reasonable wear and tear
excepted. For purposes of the preceding sentence the term “deliver” means that
when Subtenant vacates the Subleased Premises the Furniture will remain in the
Sublet Premises. Subtenant will not remove the Furniture or any items of
Furniture from the Sublet Premises without the express prior written permission
of Sublandlord (and also the prior written permission of Landlord if any of the
Furniture desired to be removed is the property of Landlord).

(iv) Sublandlord is responsible for insuring the Furniture against loss or
damage. Subtenant will, however, be liable for the repair or, if necessary,
replacement of any of the Furniture damaged by Subtenant or any of its
employees, agents or invitees. Subtenant shall be responsible for performing all
needed maintenance and repair of the Furniture during the Term at Subtenant’s
expense.

5. Personal Property Taxes. Subtenant shall pay to the taxing authority prior to
delinquency all taxes assessed against or levied upon its occupancy of the
Sublet Premises or upon the fixtures, furnishings, equipment and all other
personal property of Subtenant located in the Sublet Premises.

6. Condition of Sublet Premises; Subleasehold Improvements; Maintenance;
Restoration.

6.1 Subtenant shall accept possession of the Sublet Premises in its “as-is”
condition, without warranty and without any obligation by Sublandlord to perform
any alterations, improvements, redecorating or other work therein or to provide
any construction or monetary allowance with respect thereto, except that
Sublandlord, at Sublandlord’s sole cost, shall (a) construct demising walls (in
compliance with all applicable building and life safety codes) to enclose the
three (3) presently undemised staircases that provide access to the Sublet
Premises, (b) construct a Schlage-controlled glass door to provide access to the
Sublet Premises from the main stairway that connects the Sublet Premises to the
main ground floor Building lobby (the “Lobby Door”) and (c) remove from the
Sublet Premises all cubicles that are contained in the Sublet Premises on the
date of execution of this Sublease.

6.2 All improvements to the Sublet Premises shall be made by Subtenant at the
Subtenant’s expense and in accordance with all requirements of the Lease
(exclusive of the Lessee Improvements Work Letter attached to the Lease, which
the parties agree does not form a part of this Sublease because the work
contemplated to be performed thereunder has already been constructed).

 

8



--------------------------------------------------------------------------------

Subtenant shall not install or construct improvements, demolish, or alter in any
fashion the Sublet Premises or any part thereof without Sublandlord’s and
Landlord’s prior written approval (Sublandlord and Landlord have given their
written approval to those certain plans and specifications prepared for
Subtenant by Design SK, Scott K. Leleiur Architect, dated August 17, 2011,
labeled Proposed Floor Plan and attached herewith as Exhibit A.

6.3 All voice and data equipment, lines and conduit installed in the Sublet
Premises by Subtenant shall be entirely separate from Sublandlord’s voice and
data equipment, lines and conduit, and shall not share the equipment closets
utilized by Sublandlord for its voice and data equipment and connections unless
a given equipment closet contains the initial data entry point into the
Building.

6.4 Notwithstanding anything to the contrary contained in the Lease, including,
without limitation, Section 7.1(a) of the Lease, Subtenant shall be solely
responsible for the repair and maintenance of all alterations, improvements and
equipment installed by Subtenant in the Sublet Premises during the Term, to
Sublandlord’s reasonable satisfaction and in fulfillment of Sublandlord’s
obligations with respect to such items under Section 7.1(a) of the Lease.

6.5 Notwithstanding anything to the contrary contained in the Lease, Subtenant
agrees that it shall, upon the expiration of the Term or earlier termination of
this Sublease, remove from the Sublet Premises all of Subtenant’s alterations
and improvements that Landlord then requires to be removed, and all equipment
installed by Subtenant (including lines and conduit installed in the walls and
ceilings), in good and workmanlike fashion, and shall restore the Sublet
Premises to the condition that existed on the Sublease Commencement Date
(collectively, the “Restoration Work”), in default of which Sublandlord shall do
so, in which latter event Subtenant shall reimburse to Sublandlord on demand
Subtenant’s Portion (hereinafter defined) of the costs incurred by Sublandlord
on account of such work. Provided that no Event of Default then exists,
Sublandlord shall reimburse to Subtenant Fifty Thousand Dollars ($50,000.00) of
the documented out-of-pocket cost of the Restoration Work (“Sublandlord’s
Contribution”), which sum Sublandlord shall pay to Subtenant within thirty
(30) days after receipt from Subtenant of Subtenant’s written request
accompanied by evidence reasonably satisfactory to Sublandlord that Subtenant
has incurred the sums sought to be reimbursed (such request must be delivered to
Sublandlord within 180 days after the Restoration Work is completed, time being
of the essence). All costs of the Restoration Work in excess of such
contribution by Sublandlord (“Subtenant’s Portion”) shall be borne solely by
Subtenant. It is agreed by the parties that the cost of purchasing and
installation of cubicles by Subtenant shall not be included in the cost of the
Restoration Work.

6.6 Notwithstanding the foregoing, prior to commencing any improvements or
alterations of any kind within the Sublet Premises that Landlord has required to
be removed at the end of the Term or upon earlier termination of this Sublease,
Subtenant shall furnish to Sublandlord evidence

 

9



--------------------------------------------------------------------------------

satisfactory to Sublandlord of the cost of such work (such as contractors’
written estimates or guaranteed maximum priced contracts), and Subtenant shall
deposit with Sublandlord a sum equal to the aggregate cost that will be incurred
by Subtenant in constructing such improvements or alterations, less
Sublandlord’s Contribution (the “Improvement Escrow”). Within thirty (30) days
after completion of the improvements or alterations in question, Subtenant shall
furnish Sublandlord with paid invoices, cancelled checks or other evidence
reasonably required by Sublandlord in order to confirm the actual cost to
Subtenant of constructing such improvements or alterations, and the Improvement
Escrow shall be increased or decreased as necessary to equal such actual cost.
Sublandlord shall hold the Improvement Escrow in escrow (in a
non-interest-bearing account, and comingled with Sublandlord’s other funds), and
shall refund same to Subtenant after the expiration of the Term or earlier
termination of this Sublease and upon Subtenant’s fulfillment of its obligations
under Section 6.5 hereof to Sublandlord’s reasonable satisfaction or, if
Subtenant fails to fulfill its obligations under Section 6.5 hereof to
Sublandlord’s reasonable satisfaction, Sublandlord may apply the Improvement
Escrow to the costs incurred by Sublandlord in performing such work.

6.7 Subtenant shall have the right to appropriate lobby directory signage in the
Building directory as well as signage located at Subtenant’s entry door on its
floor, subject to Sublandlord’s reasonable prior approval and at Subtenant’s
sole cost and expense. Additionally, subject to Sublandlord’s reasonable prior
approval and at Subtenant’s sole cost and expense, Subtenant shall have the
right to post its name on one of the main ground floor exterior lobby doors and
also on the wall adjacent to the Lobby Door (defined in Section 6.1), facing the
main ground floor exterior lobby doors.

7. Use of Main Building Lobby.

7.1 During the Term, as the same may be extended or renewed, Subtenant’s
business invitees may enter the Building through the main ground floor lobby and
may access the Sublet Premises through the Lobby Door (defined in Section 6.1).
Sublandlord shall cause the reception desk in the main Building lobby to be
continuously staffed by a receptionist between the hours of 9:00 AM and 5:00 PM,
Pacific Time, Monday through Friday (holidays excepted), who shall announce the
arrival of Subtenant’s invitees by telephone call to the Premises. Sublandlord’s
employees (other than those engaged in facilities management functions) shall
not have a key card or combination (as the case may be) permitting them to open
the Lobby Door. In consideration of such access and the services of
Sublandlord’s receptionist, Subtenant shall pay to Sublandlord as Rent the sum
of $40,000.00 per annum throughout the Term, in equal monthly installments of
$3,333.33 per month, concurrent with Subtenant’s payment of Base Rent (without
regard to any abatement of Base Rent above provided), without demand, offset or
deduction. Subtenant agrees that it shall instruct Subtenant’s employees and
contractors not to enter the Sublet Premises through the Lobby Door at any time,
and only to enter the Premises through

 

10



--------------------------------------------------------------------------------

the doors providing direct access to the Premises from the upper level of the
Building car park; provided, however, that Sublandlord acknowledges that
Subtenant’s employees may have need to enter or exit through the Lobby from time
to time.

7.2 In addition, Subtenant shall have use of the conference room that adjoins
the Lobby (the “Conference Room”) from time to time on the terms set forth in
this Section 7.2. The Conference Room shall be provided by Sublandlord for use
by Subtenant on an advance reservation basis at no charge other than Landlord’s
actual cleaning charges directly relating to the cleaning of the Conference Room
if necessitated in Landlord’s reasonable judgment due to Subtenant’s failure to
leave the Conference Room at the close of its meeting in the same clean, tidy
order that existed prior to Subtenant’s entry, with all trash and waste placed
in proper receptacles (which cleaning charges shall be paid to Sublandlord
within thirty (30) days after billing). Throughout the Term of this Sublease (as
the same may be extended or renewed) the Conference Room may be reserved by
Subtenant from time to time, for a maximum aggregate of ten (10) hours in any
calendar month, by Subtenant giving Sublandlord at least ten (10) days advance
written notice. Subtenant acknowledges that its right to reserve the Conference
Room is subject and subordinate to Sublandlord’s needs, and that Sublandlord may
cancel any reservation of the Conference Room made by Subtenant by giving
Subtenant at least three (3) business days prior written notice of cancellation
(Sublandlord may not cancel Subtenant’s reservation by giving less than three
(3) business days prior written notice of cancellation).

8. Terms of Lease Incorporated. This Sublease is subject and subordinate to all
of the terms and conditions of the Lease, each of which is hereby incorporated
herein by reference and made a part hereof. The parties agree, with respect to
the Lease, as follows:

8.1 The terms, covenants and conditions contained in the Lease shall, as between
Sublandlord and Subtenant, constitute the terms, covenants and conditions of
this Sublease, except to the extent that this Sublease expressly provides that
any thereof are inapplicable to Subtenant, and Subtenant agrees to assume and be
bound by the terms and conditions of the Lease other than the Excluded
Provisions (hereinafter defined) and to perform all of those duties,
responsibilities and obligations of Sublandlord thereunder (the “Lease
Obligations”), in each case substituting “Sublandlord” for “Landlord”,
“Subtenant” for “Tenant”, “Sublet Premises” for “Premises”, “Sublease” for
“Lease” and, as the context requires, other words of similar import for the
appropriate definition in this Sublease. Subtenant shall hold Sublandlord
harmless from any damage, responsibility or liability which Sublandlord may
incur by virtue of Subtenant’s failure to perform any of the Lease Obligations.
Sections 5, 25, 30.3, 37, 39, 52, 53, 54, 55, 57, 65, 66, 67, 69, 71, 74, 75 of
the Lease and the Lessee Improvements Work Letter attached to the Lease (which
does not apply because the improvements to be constructed thereunder have been
completed) (collectively, the “Excluded Provisions”), are specifically excluded
from

 

11



--------------------------------------------------------------------------------

the Lease Obligations, shall not be binding upon or benefit Subtenant and are
not incorporated into the terms of this Sublease. Supplementing the foregoing,
the parties specifically agree that in no event shall Subtenant be entitled to,
or claim, any of the rights and options conferred upon Sublandlord under the
Lease, including without limitation: the right to any alteration or redecoration
allowances, or allowances of any other nature whatsoever, or any right or claim
to any insurance proceeds, condemnation awards, rights to non-disturbance
agreements, options to renew, options to expand, rights to erect exterior
signage, any right of early termination or any right or option similar or
dissimilar to any of the foregoing.

8.2 Subtenant shall not do or permit to be done, with respect to the Sublet
Premises or Subtenant’s interest in this Sublease, any act or thing which will
constitute a breach or violation of any of the terms, covenants or conditions of
the Lease.

8.3 Subtenant shall fully and faithfully observe and perform, with regard to the
Sublet Premises and Subtenant’s interest in this Sublease, all of the duties and
obligations contained in the terms, covenants and conditions of the Lease to be
observed or performed by Sublandlord as tenant under the Lease.

8.4 Sublandlord, in its relations with Subtenant hereunder, shall have all of
the rights and remedies afforded to Landlord in its relations with Sublandlord
as tenant as set forth in the Lease. Without limiting the generality of the
foregoing, (i) the consent of Sublandlord shall be required for any action of
Subtenant which, pursuant to the Lease, would require the consent of Landlord as
to the tenant, and (ii) Sublandlord shall have the same right to prescribe
regulations as to Subtenant’s use and occupancy of the Sublet Premises as is
afforded Landlord in the Lease.

8.5 Sublandlord is hereby released and relieved of (i) all of the obligations of
Landlord as set forth in the Lease, and (ii) any liability to Subtenant for any
default by Landlord under the Lease or any failure by Landlord to perform any of
its obligations thereunder. Unless directly caused by the negligence or willful
misconduct of Sublandlord or its employees or contractors, Sublandlord shall not
be responsible for any failure or interruption of any such services or
facilities; and Subtenant agrees that no failure to furnish, or interruption of,
any such services of facilities shall give rise to (i) any abatement, diminution
or reduction of Subtenant’s obligations hereunder, (ii) any constructive
eviction, whether in whole or in part, or (iii) any liability on the part of
Sublandlord. If there shall be any failure to furnish, or interruption of any
of, such services or facilities and Subtenant gives notice thereof to
Sublandlord, Sublandlord shall, to the extent permitted under the Lease, make
reasonable and diligent efforts to cause Landlord under the Lease to furnish the
same, but Sublandlord need not bring any action or proceeding against the
Landlord under the Lease in connection therewith.

8.6 Subtenant acknowledges that the rights granted to it under this Sublease are
not in any sense greater or broader than the rights granted to Sublandlord as
tenant under the Lease. As

 

12



--------------------------------------------------------------------------------

between Sublandlord and Subtenant, in the event of any conflict between the
terms of this Sublease and the terms of the Lease, the terms of the Lease shall
govern and control except to the extent that this Sublease expressly provides
that any thereof are inapplicable to Subtenant.

8.7 In the event that Sublandlord shall Default in its obligations under the
Lease, then Landlord, at its option and without being obligated to do so, may
require Subtenant to attorn to Landlord in which event Landlord shall undertake
the obligations of Sublandlord under this Sublease from the time of the exercise
of said option to the termination of the Sublease but Landlord shall not be
liable for any prepaid Rent nor any Security Deposit paid by Subtenant, nor
shall Landlord be liable for any other Defaults of Sublandlord under the
Sublease.

9. Insurance.

9.1 Subtenant’s Insurance. Subtenant shall maintain the same types and amounts
of insurance as are required to be maintained by the tenant under the Lease, in
accordance with all requirements as are set forth in the Lease, with
Sublandlord, Landlord and such other parties as Landlord may require named as
additional insureds under Subtenant’s liability and all risk insurance policies.

9.2 Waiver of Subrogation. Notwithstanding anything to the contrary elsewhere
contained in this Sublease, each of Sublandlord and Subtenant hereby waives any
and all rights of recovery, claims, actions or causes of action against the
other, and each hereby releases the other from any and all liability or
responsibility to it or to anyone claiming by, through or under it, by way of
subrogation or otherwise, for any loss or damage that may occur to the Premises,
the Property, or any improvements thereto, or to any personal property of
Sublandlord or Subtenant, arising from or out of any cause that (a) would be
insured against under the terms of any property insurance required to be carried
under this Sublease, or (b) is insured against under the terms of any property
insurance actually carried by the waiving party, regardless of whether such
insurance is required hereunder. Sublandlord and Subtenant shall each cause
their respective insurers to include such a provision in their respective
policies. The foregoing waiver shall apply regardless of the cause or origin of
the claim, including, but not limited to, the negligence of a party or that
party’s agents, officers, members, employees or contractors. The foregoing
waiver shall not apply if it would have the effect, but only to the extent of
such effect, of invalidating any insurance coverage of Sublandlord or Subtenant.

10. Subtenant’s Defaults; Sublandlord’s Remedies.

10.1 Defaults. The occurrence of any one or more of the following events shall
constitute an “Event of Default” under this Sublease:

10.1.1 Subtenant does not timely pay in full when due any installment or payment
of Rent owing hereunder; or

 

13



--------------------------------------------------------------------------------

10.1.2 Subtenant violates or fails to perform or otherwise breaks any covenant,
agreement or condition contained in this Sublease (or in the provisions of the
Lease incorporated herein), or any other obligation of Subtenant to Sublandlord;
or

10.1.3 Subtenant does not occupy the Sublet Premises within sixty (60) days
after the Sublease Commencement Date; or

10.1.4. Subtenant removes or attempts to remove Subtenant’s property from the
Sublet Premises other than (i) in the ordinary course of business or (ii) in
order to replace the subject furniture or equipment, in either case without
having first paid to Sublandlord in full all Rent and any other charges that may
be due or in arrears at that time; or

10.1.5 Any act or omission on the part of Subtenant or its employees, agents,
invitees or contractors that results in a “Default” by Sublandlord under the
terms of the Lease; or

10.1.6 Subtenant becomes the subject of commencement of an involuntary case
under the federal bankruptcy law as now or hereafter constituted, or there is
filed a petition against Subtenant seeking reorganization, arrangement,
adjustment or composition of or in respect of Subtenant under the federal
bankruptcy law as now or hereafter constituted, or under any other applicable
federal or state bankruptcy, insolvency, reorganization or other similar law, or
seeking the appointment of a receiver, liquidator or assignee, custodian,
trustee, sequestrator (or other similar official) of Subtenant or any
substantial part of its property, or seeking the winding-up or liquidation of
its affairs and such involuntary case or petition is not dismissed within sixty
(60) days after the filing thereof, or if Subtenant commences a voluntary case
or institutes proceedings to be adjudicated a bankrupt or insolvent, or consents
to the institution of bankruptcy or insolvency proceedings against it, under the
federal bankruptcy laws as now or hereafter constituted, or any other applicable
federal or state bankruptcy, reorganization or insolvency or other similar law,
or consents to the appointment of or taking possession by a receiver or
liquidator or assignee, trustee, custodian, sequestrator (or other similar
official) of Subtenant or of any substantial part of its property, or makes any
assignment for the benefit of creditors, or admits in writing its inability to
pay its debts generally as they become due, or fails to generally pay its debts
as they become due, or if Subtenant, its partners, shareholders, or any
committee thereof takes any action in contemplation of any of the foregoing.

10.2 Sublandlord’s Remedies. Upon the occurrence of an Event of Default, and at
the sole option of Sublandlord, Sublandlord may exercise any or all of the
rights and remedies contained in Sections 13.2 and 13.4 of the Lease with
respect to a Default under the Lease, with all references to “Lessor” in such
sections being deemed references to Sublandlord, with all references to “Lessee”
in such sections being deemed references to Subtenant, and with all references
to the “Premises” in such sections being deemed references to the Sublet
Premises.

 

14



--------------------------------------------------------------------------------

10.3 Notice of Default. Except as to Events of Default under Sections 10.1.3,
10.1.4, 10.1.5 or 10.1.6, Sublandlord shall not exercise any right or remedy
provided for in this Sublease or allowed by law because of any Event of Default
of Subtenant, unless Sublandlord shall have first given written notice of such
Event of Default, and (i) Subtenant shall have failed to pay the sum or sums due
within a period of ten (10) days thereafter if such default consists of the
failure to pay money, or (ii) if such default consists of something other than
the failure to pay money, Subtenant shall have failed within thirty (30) days
after such notice from Sublandlord to correct such default, or if such default
is not susceptible of being corrected within the aforesaid thirty (30) days,
after such timely commencement Subtenant fails actively and diligently in good
faith to proceed with and continue to the correction of the default until it
shall be fully corrected; provided, however, that Sublandlord shall not be
required to give, and Subtenant shall not be entitled to the benefit of, any
such notice or grace period more than one (1) time in any period of twelve
(12) consecutive calendar months for any monetary defaults.

11. Notices. All statements, notices or other communications given hereunder
shall be deemed sufficiently given or rendered only if in writing and sent by
United States registered or certified mail, return receipt requested, postage
prepaid, or by a nationally recognized and receipted overnight courier service
guaranteeing next business day delivery to the respective addresses set forth
below:

If to Subtenant:

U.S. Auto Parts

16941 Keegan Avenue

Carson, CA 90746

Attention: Legal Department

If to Sublandlord:

TIMEC Company, Inc.

1330 Post Oak Boulevard, Suite 1600

Houston, Texas 77056

Attention: James Fairbairn

The addresses to which all notices are to be sent may be changed by the parties
from time to time by giving notice of such change in the matter prescribed in
this Section 11.

12. Indemnification. Subtenant shall defend, indemnify, save and hold harmless
(“Indemnify”) Sublandlord, Sublandlord’s agents, employees, officers, directors,
shareholders and partners, Landlord, and Landlord’s agents, employees, officers,
directors, shareholders and partners from and against all liabilities,
obligations, damages, penalties, claims, causes of action, costs, charges and
expenses, including reasonable attorneys’ fees, court costs, administrative
costs, and costs of appeals which may be imposed upon or incurred by or asserted
against any of them by reason of any of the following which shall occur during
the Term of this Sublease, or during any period of time prior to the Sublease
Commencement Date when Subtenant may have been given access to or possession of
all or

 

15



--------------------------------------------------------------------------------

any portion of the Sublet Premises: (i) any liability arising out of, involving,
or in connection with the use and/or occupancy of the Sublet Premises by
Subtenant or its agents, contractors, subcontractors, servants, employees,
licensees or invitees, (ii) any work or act done in, on or about the Sublet
Premises or elsewhere in the Building at the direction of or caused by
Subtenant, its agents, contractors, subcontractors, servants, employees,
licensees or invitees, (iii) any act or omission on the part of Subtenant or any
of its agents, contractors, subcontractors, servants, employees, sublessees,
licensees or invitees, (iv) any accident, injury or damage to any persons or
property occurring in, on or about the Sublet Premises or any part thereof,
unless caused by the act or omission of Sublandlord or its agents, contractors,
subcontractors, servants, or employees, (v) Subtenant’s failure to perform any
of the obligations imposed on it under this Sublease (through incorporation of
the Lease or otherwise), and (vi) any termination of the Lease resulting from a
default by Subtenant under this Sublease. The obligation of Subtenant to
Indemnify contained in this Section 12 shall not be limited by any limitation on
the amount or type of damages, compensation or benefits payable by or for
Subtenant, its agents or contractors under workers’ or workman’s compensation
acts, disability benefit acts or other employee benefits acts, or under any
other insurance coverage Subtenant may obtain or be required to obtain or pay
the costs thereof. In no event shall the foregoing obligation to Indemnify
extend to claims arising directly from or out of the negligence or willful
misconduct of Sublandlord or its servants, employees, contractors or agents.

13. Assumption of Risk; Release.

(a) Subtenant, as a material part of the consideration to Sublandlord, hereby
assumes all risk of damage to property or loss of property in, from, upon, or
about the Sublet Premises from any source and to whomsoever belonging, and
Subtenant hereby waives all claims in respect thereof against Sublandlord except
claims arising directly from or out of the negligence or willful misconduct of
Sublandlord, its servants, agents or employees. Without limiting the foregoing,
(a) Subtenant hereby releases Sublandlord, its agents and employees from any
damage to property of Subtenant or of others entrusted to employees of Landlord,
and (b) Subtenant agrees that none of Sublandlord, its agents or employees, or
Landlord or its agents or employees shall be liable for and Subtenant hereby
releases them from (i) the loss or damage to any property of Subtenant or others
by theft or otherwise, or (ii) any injury or damage to persons or property
resulting from fire, explosion, falling plaster, steam, gas, electricity,
electrical disturbance, water, rain or snow or leaks from any part of the
Building or from the pipes, appliances or plumbing works or from the roof,
street, or sub-surface or from any other place or by dampness or by any other
cause of whatsoever nature (whether similar or dissimilar to those above
specified), unless directly caused by the negligence or willful misconduct of
the released party.

 

16



--------------------------------------------------------------------------------

(b) Neither Subtenant nor its agents or employees shall be liable for and
Sublandlord hereby releases them from (a) any damage to property of Sublandlord
or of others entrusted to employees of Landlord, (b) the loss or damage to any
property of Sublandlord or others by theft or otherwise, or (c) any injury or
damage to persons or property resulting from fire, explosion, falling plaster,
steam, gas, electricity, electrical disturbance, water, rain or snow or leaks
from any part of the Building or from the pipes, appliances or plumbing works or
from the roof, street, or sub-surface or from any other place or by dampness or
by any other cause of whatsoever nature (whether similar or dissimilar to those
above specified), unless directly caused by the negligence or willful misconduct
of Subtenant, its agents, servants or employees.

14. Quiet Enjoyment. Subject to the terms of the Lease, Sublandlord covenants
that Subtenant, on paying the Rent and all other charges or payments herein
reserved or payable and on keeping, observing and performing all the other
terms, covenants, conditions, provisions and agreements herein contained on the
part of Subtenant to be kept, observed and performed, shall, during the Term,
peaceably and quietly have, hold and enjoy the Sublet Premises subject to the
terms, covenants, conditions, provisions and agreements hereof.

15. Subleases and Assignment.

15.1 Subtenant shall not sell, mortgage or assign this Sublease, or sublease any
part or all of the Sublet Premises, without prior written consent of both
Landlord and Sublandlord; such consent shall be at the sole discretion of
Landlord and Sublandlord. Any attempt by Subtenant to mortgage, assign or
sublease without the prior written consents of Landlord and Sublandlord, shall
be void and of no effect. Such consent, if given, will not be deemed consent to
any further subletting or assignment. If Subtenant assigns this Sublease or
subleases any part of the Sublet Premises as herein provided, Subtenant shall
not be released from its obligations under this Sublease, notwithstanding any
subsequent assignment, sublease, amendment, modification, supplement or
extension thereafter made with or consented to respect to this Sublease by
Sublandlord. Without limiting the generality of the foregoing, Subtenant
expressly acknowledges that Sublandlord may withhold its consent to any proposed
sublease or assignment if the proposed sublessee or assignee has previously been
approached by Sublandlord or its broker, or has previously contacted either, to
discuss the possible sublease of space in the Building by Sublandlord to such
entity.

15.2 Notwithstanding the foregoing, no prior approval of Sublandlord shall be
required for the subletting of all or a portion of the Sublet Premises or
assignment of this Sublease to any corporation or other entity which is a parent
or wholly-owned subsidiary of, or under common control with, the Subtenant (a
“Related Party”), except that no subletting or assignment to a Related Party
shall be made unless the Subtenant shall have provided to the Sublandlord such
information as the Sublandlord

 

17



--------------------------------------------------------------------------------

shall reasonably require such as, but not limited to, satisfactory evidence as
to the relationship as parent, affiliate or subsidiary of the proposed subtenant
or assignee, and evidence of the Related Party’s then current net worth.

15.3 As a condition to Sublandlord’s consent to any subletting, assignment or
other transfer referred to in this Section 15, if the sublease, assignment or
other transfer provides that the subtenant, assignee or other transferee
thereunder is to pay any amount in excess of the sum of the Rent and other
charges due under this Sublease, plus Subtenant’s expenses on account of such
assignment or sublease (which shall be limited to Subtenant’s reasonable
advertising costs, brokerage commissions, and legal fees incurred in connection
with the assignment or sublease, and reasonable allowances provided by Subtenant
to the assignee or subtenant, which expenses, for purposes of hereof, shall be
amortized on a straight-line basis, without interest, over the term of the
subletting, assignment or other transfer) (such excess being herein referred to
as “Profit”), whether such Profit be in the form of an increased monthly or
annual rental, a lump sum payment, or any other form (and if sublet space does
not constitute the entire Sublet Premises, the existence of such Profit shall be
determined on a pro rata basis), fifty percent (50%) of the Profit shall be
payable to Sublandlord immediately upon Subtenant’s receipt thereof, as
Additional Rent.

16. Security. Simultaneously with Subtenant’s execution and delivery of this
Sublease, Subtenant shall pay to Sublandlord the sum of $15,125.00, to be held
as collateral security for the payment by Subtenant of the Rent and for the
faithful performance by Subtenant of all other covenants and agreements of
Subtenant under this Sublease. If Subtenant defaults under this Sublease at any
time, Sublandlord may use, apply or retain the whole or any part of the security
deposited to the extent necessary to cure said default and to reimburse to
Sublandlord expenses incurred by Sublandlord on account of such default
(including, without limitation, Sublandlord’s reasonable attorneys’ fees). It is
understood that the security deposit is not to be considered as the last rental
due under this Sublease. If, at any time or from time to time during the Term of
this Sublease, Sublandlord applies all or a portion of this deposit to cure
Subtenant’s default, Subtenant shall pay to Sublandlord, within five (5) days
after demand by Sublandlord, the amount necessary to restore the security
deposit to the full sum set forth above (Subtenant’s failure to timely make such
payment in full being deemed a failure to timely pay Rent owing under this
Sublease). The amount of such security deposit, without interest, less any
portion thereof properly applied by Sublandlord hereunder and not yet reimbursed
by Subtenant as herein required, shall be returned by Sublandlord to Subtenant
within sixty (60) days after the expiration of the Term and Subtenant’s tender
to Sublandlord of possession of the Sublet Premises in the condition herein
required.

17. Landlord Approval. This Sublease shall not be effective until (i) executed
by Sublandlord and Subtenant, and (ii) approved by Landlord. If Landlord shall
refuse to consent to this Sublease,

 

18



--------------------------------------------------------------------------------

Sublandlord shall not be obligated to take any action to obtain such consent. If
Landlord has not consented to this Sublease within thirty (30) days after the
date of full execution hereof by Sublandlord and Subtenant, this Sublease shall
thereupon be void and of no effect.

18. Brokers. Subtenant represents and warrants to Sublandlord that it has not
dealt with any broker, agent, finder or other person in the negotiation for or
the obtaining of this Sublease other than Sublandlord’s broker, Colliers
International (“Broker”), and agrees to indemnify and hold Sublandlord harmless
from any and all costs (including attorney’s fees) and liability for commissions
or other compensation claimed by any such broker, agent, finder or other person
other than Broker, employed by it or claiming to have been engaged by it in
connection with this Sublease. Sublandlord agrees to pay any fee or commission
owing Broker on account of this Sublease pursuant to a separate written
agreement.

19. Miscellaneous.

19.1 Time is of the essence of this Sublease and of the performance by Subtenant
and Sublandlord of each and every term and condition of this Sublease and of
each and every term and condition of the Lease which the Subtenant and
Sublandlord have herein agreed to keep and perform.

19.2 This Sublease contains all of the agreements between Sublandlord and
Subtenant and may not be modified except by a written instrument duly executed
by the parties.

19.3 Subject to the provision of Section 15, the terms and conditions of this
Sublease shall extend to and be binding upon the heirs, successors and assigns
of the respective parties.

19.4 Failure on the part of either party to complain of any act or failure of
the other party, or to declare the other party in default, irrespective of how
long such failure continues, shall not constitute a waiver by either Sublandlord
or Subtenant of its respective rights hereunder. A giving of consent by
Sublandlord or Subtenant in any one instance shall not limit or waive the
necessity of obtaining such consent in the future.

19.5 The captions contained in this Sublease are for convenience of reference
only, and shall not be deemed a part of the text of this Sublease, or to provide
any interpretation thereof.

19.6 If any term or provision of this Sublease or of the Lease, as the same
applies to Sublandlord and Subtenant, shall be held invalid or unenforceable,
the remainder of the Sublease and the Lease, as applicable, shall not be
affected thereby, and each term and provision of this Sublease and the Lease, as
applicable, shall be valid and enforceable to the full extent permitted by law.

19.7 The word “person” as used herein shall mean any natural person,
partnership, corporation, or any other form of business or legal entity.

 

19



--------------------------------------------------------------------------------

19.8 All words or terms used in this Sublease, regardless of the number or
gender in which they are used, shall be deemed to include any other number and
any other gender as the context may require.

19.9 Each party represents and warrants to the other that it has dealt with no
broker, agent, or other intermediary who might be entitled to receive a
commission in connection with the existence, execution or delivery of this
Sublease, and each shall indemnify, defend and hold the other harmless from and
against any breach of such respective representations and warranties.

19.10 As a material inducement to Sublandlord to enter into this Sublease, it is
acknowledged and agreed by Subtenant that none of the current or future
officers, shareholders, members or partners of Sublandlord shall have any
personal liability (primary, secondary or otherwise) to Subtenant for any of the
obligations of Sublandlord under this Sublease, and that Subtenant’s recourse to
Sublandlord for all claims under this Lease shall be strictly limited to assets
of Sublandlord at the entity level.

19.11 The parties hereto acknowledge and agree that nothing contained in this
Sublease is intended to create between them a joint venture or a partnership of
any kind, and the relationship between them evidenced by this Sublease is as
sublandlord and subtenant only.

19.12 This Sublease and its terms and conditions shall be governed by the laws
of the State of California.

19.13 Sublandlord shall be given keys (or equivalent) to all locks on doors
within or providing access to the Sublet Premises.

19.14 Subtenant and its employees shall only use the upper level of the car park
that serves the Building. Sublandlord shall make available to Subtenant one
hundred ten (110) parking spaces in the upper level. Each parking space shall be
provided on a non-exclusive, non-reserved basis and shall be rent-free. In
addition to the foregoing, Sublandlord shall provide three (3) reserved parking
spaces on the lower level of the Building car park, to be utilized solely by
Subtenant’s business invitees.

19.15 Subtenant shall observe such rules and regulations as may be promulgated
by Sublandlord or Landlord from time to time by written notice to Subtenant and
which, in Sublandlord’s or Landlord’s reasonable judgment, are desirable for the
general safety, comfort and convenience of occupants and subtenants of the
Building. All rules and regulations shall be deemed a part of this Sublease, as
conditions, with the same effect as though written herein, and Subtenant
covenants that they shall be faithfully observed by Subtenant, Subtenant’s
employees, and all those visiting the Sublet Premises or claiming under
Subtenant.

[The remainder of this page is intentionally left blank.]

 

20



--------------------------------------------------------------------------------

19.16 The Sublet Premises may only be used for general office purposes and uses
appurtenant thereto, consistent with the terms of the Lease, and may not be used
for retail sales purposes of any sort.

19.17 This Sublease supersedes that certain sublease between Sublandlord and
Subtenant dated as of August 17, 2011, which prior sublease the parties hereby
declare to be null and void and of no further force or effect.

IN WITNESS WHEREOF, this Sublease has been duly executed by Sublandlord and
Subtenant, as of the date first above written.

 

U.S. AUTO PARTS NETWORK, INC. By:   /s/ Thoedore R. Sanders Name:   Thoedore R.
Sanders Title:   CFO

 

TIMEC COMPANY INC. By:   /s/ Jim Fairbairn Name:   Jim Fairbairn Title:  
President

 

21



--------------------------------------------------------------------------------

Exhibit “A”

Floor Plan of Sublet Space

LOGO [g225540g20z29.jpg]

 

22



--------------------------------------------------------------------------------

Exhibit “B”

Lease

 

23



--------------------------------------------------------------------------------

Exhibit “C”

Sublandlord Furniture

LOGO [g225540g72h70.jpg]

 

24



--------------------------------------------------------------------------------

Exhibit “D”

Landlord Furniture

LOGO [g225540g15q79.jpg]

 

25